DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.

Claim status in the amendment received on 6/23/2022:
Claims 1 and 6 have been amended.
Claims 1-11 are pending.
Response to Amendments
Applicant’s amendments have been considered and in response to the amendments:
The previous 112(a) rejections have been withdrawn.
Response to Arguments
Applicant's arguments filed in the amendment received on 6/23/2022 have been fully considered but they are not persuasive.
The applicant argues that the router “R3”, as taught by Raj, is not a customer edge router. 
However, the examiner respectfully traverses. The applicant provided a non-limiting example of a CE router:

“[0024] As discussed above, either a DN-bit or a route tag can be used to avoid a routing loop. When the route tag is disabled or not supported, the DN-bit would be the only feasible scheme. FIG. 2 is a schematic diagram showing another exemplary network deployment in which the DN-bit scheme may fail and thus a routing loop may occur. As shown, a PE router, PE1, learns a route to a particular VPN-IPv4/VPN-IPv6 address prefix N (e.g., 10.0.0.0/8) from another PE router, PE3, via BGP. Then, PE1 generates a Type-7 LSA to report the address prefix N to a CE router, CE1. As described above, PE1 sets a DN-bit in the Type-7 LSA for routing loop avoidance. Here, CE1 is a CE router at an NSSA border, i.e., a border between an NSSA (e.g., Area 1) and a non-NSSA (e.g., Area 0).” [Emphasis Added].

	Although Raj is silent about whether the R3 router is a CE router, the description shown in the cited paragraph above reads on the router R3. Therefore, giving the limitations the broadest reasonable interpretation in the light of the specification, the router R3 is construed to read on CE router as it is located at an NSSA border between an NSSA and a non-NSSA.
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (Pub. No.: US 20200036580 A1) in view of Rosen et al (RFC 4576) (Rosen et al is an NPL cited in the IDS dated 12/10/2020).
As to claim 1, Raj teaches a method  in a Customer’s Edge, CE, router for translation of Link State Advertisement, LSA, the CE router being provided at a border of an Open Shortest Path First, OSPF, Not-So-Stubby Area, NSSA, the method comprising:
receiving at the CE router from a Provider’s Edge, PE, router a Type-7 LSA containing an address prefix and an LSA option (paragraph [0036], “…router R3 receives a Type 7 LSA from the router R4…”);
translating  the received Type-7 LSA into a Type-5 LSA and setting an LSA option in the Type-5 LSA to propagate the LSA option in the received type-7 LSA (paragraph [0036],”… the router R3 translates from the Type 7 LSA to Type 5 LSA…”, the translation from LSA Type7 to  LSA Type5 teaches setting and propagating LSA Type7 attributes, including LSA option, to LSA Type5 attributes, including LSA option, as both types includes the LSA option);and
transmitting  the Type-5 LSA to a first router external to the NSSA (paragraph [0036],”… The router R3 then distributes the Type 5 LSA to the routers R1 and R2 (and possibly other routers) of the backbone area 102…”).
Raj does not explicitly teach setting the LSA option in the Type-7 LSA.
However, in the same field of endeavor (computer network) Rosen teaches receiving at the CE router  from a Provider’s Edge, PE, router a Type-7 LSA containing an address prefix and an LSA option set to prevent any other PE routers receiving the address prefix from using it for route calculation (pgs. 4-5, “Using the LSA Options to prevent loops”); and setting an LSA option in the Type-5 LSA to propagate the LSA option in the received type-7 LSA (pg. 4, “…when a type 3, 5, or 7 LSA is sent from a PE to a CE, the DN bit MUST be set…”, in other words, regardless of the type of LSA, the LSA option will be the same, hence match the other types).
Based on Raj in view of Rosen, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate setting the LSA option in the Type-7 LSA and Type-5 LSA (taught by Rosen) with translating LSA messages from Type 7 to Type 5 (taught by Raj) in order to prevent any possible loops as motivated by Raj (pgs. 4-5) and in order to maintain the same option settings when converting to Type-5 LSA.
As to claim 2, Rosen further teaches wherein the LSA option is a DN-bit (pg. 5, first paragraph). The limitations of claim 2 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 3, Raj teaches wherein the first router is a CE or PE router in an OSPF non-NSSA (paragraph [0036]).
As to claim 4, Raj teaches wherein the OSPF non-NSSA comprises an OSPF Area 0 (paragraphs [0036] and [0014], i.e. core or backbone area).
As to claim 5, Raj teaches wherein the address prefix is associated with a Border Gateway Protocol / Multi-Protocol Label Switching Internet Protocol Virtual Private Network, BGP/MPLS IP VPN (paragraph [0018]).
As to claim 6, Raj further teaches a Customer’s Edge, CE, router for translation of Link State Advertisement, LSA, the CE router being provided at a border of an Open Shortest Path First, OSPF, Not-So-Stubby Area, NSSA, the CE router comprising a processor and a memory, the memory  comprising instructions executable by the processor (paragraphs [0068] and [0016]). Therefore, the limitations of claim 6 are substantially similar to claim 1. Please refer to claim 1 above.
As to claim 7, Raj teaches a non-transitory computer readable storage medium having computer program instructions stored thereon, the computer program instructions, when executed by a processor in a Customer’s Edge, CE, router, causing the CE router to perform the method according to claim 1 (paragraph [0071]).
As to claims 8-11, the claims are substantially similar or broader in scope to claims 2-5, respectively. Please refer to each respective claim above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        7/22/2022